Citation Nr: 1760050	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

In a decision dated in June 2014, the Board granted service connection for tinnitus, and remanded the issue of service connection for hearing loss for further development.

At that time, the Board also remanded the Veteran's request to reopen a claim of service connection for low back disorder, and the issue of service connection for a cervical spine disorder, for issuance of a statement of the case (SOC).  In August 2015, the RO issued a SOC on the issue of service connection for a low back disorder.  The Veteran did not file a substantive appeal.  In correspondence dated in September 2016, the Veteran's representative clarified that the Veteran was not appealing the issue of service connection for a cervical spine/neck disorder.  Thus, those issues are not before the Board.

In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) on the issue of service connection for hearing loss, which was obtained in September 2017.  That same month the Board sent a copy of the VHA opinion to the Veteran and his representative.  The representative responded with a December 2017 brief.



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is causally related to his noise exposure during active duty service.

2.  The Veteran had pre-existing left ear hearing loss disorder when he entered service and that disorder was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for hearing loss, which he contends is related to excessive noise exposure during active duty service, including while at Fort Leonard Wood before his tour in Vietnam.  See March 2014 Board Hearing Transcript, p. 10.  He reports that he was exposed to the noise of crawl tractors during service, and noise from firearms, rockets, mortars, helicopters, aircraft, chainsaws, and generators.  He also reports that he suffered from a right ear infection while in Vietnam, which he says was so bad that the whole right side of his face hurt and he was unable to sleep.  See copy of 1969 letter from Veteran to his parents, which shows that the Veteran was being treated for a right ear infection while at Camp Eagle, Vietnam.  See also March 2014 Board Hearing Transcript, p. 4.  

The Veteran's DD Form 214 confirms a military occupational specialty of Crawl Tractor Operator; that the Veteran was stationed for 8 weeks at Fort Leonard Wood; and that the Veteran served in Vietnam.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Facts 

Service treatment records (STRs) include the report of a March 1968 pre-induction examination report that does not hearing loss in either ear as defined by 38 C.F.R. § 3.385.  However, another audiological evaluation, which is also listed on the examination report, reflects left ear hearing loss at 4000 Hertz.  There was also a reference to hearing loss.  The STRs do not show that the Veteran complained of hearing loss during service; however, he was treated for a right ear infection while in Vietnam in October 1969, diagnosed as right otitis media.  On separation from service there was no audiometric testing; only whispered voice testing, which was normal (15/15).  See December 1969 separation examination report.

Post-service treatment records show hearing loss pursuant to 38 C.F.R. § 3.385.  

After service, in August 1999, June 2006, March 2007, and November 2009 the Veteran was examined by private providers, including an Ear, Nose, and Throat physician.  See respective audiometric reports.

In November 2009, an acquaintance wrote that she had known the Veteran since 1965; that his hearing was fine before he left for the Army, and that she noticed that his hearing had changed when he returned from service.  She explained that she had to make sure that she was facing him when talking him, and that if speaking to him from the side he was "usually saying 'what'."  See also statements from two other long-time acquaintances regarding Veteran's pre-service and post-service hearing.

In March 2010, the Veteran was afforded a VA audiology examination.  The Veteran reported that he had first sought treatment for hearing disturbances approximately eight years earlier.  The examiner noted that one of the Veteran's pre-induction examination audiograms showed a pre-existing left ear hearing loss at 4000 Hertz.  Diagnosis was bilateral sensorineural hearing loss.  The examiner then averred that the Veteran's hearing loss was "less likely as not related to military noise exposure" because service treatment records were silent for any complaints of hearing disturbances during his military service and because the Veteran denied any hearing loss or ear trouble during his December 1969 separation examination.  

In February 2013, the Veteran submitted a copy of a news article regarding, inter alia, the effect of a few gunshots on hearing acuity.

With respect to his state of health at the time of his separation examination, during his March 2014 Board hearing the Veteran testified "I could have been bleeding from all orifices of my body and I still would have said I'm fine I want to go home for Christmas."  Board Hearing Transcript, pp. 10-11.

In April 2014, the Veteran underwent a "comprehensive hearing evaluation" by a private provider (Doctor of Audiology).  The diagnosis was mild to moderate sensorineural hearing loss in the left ear and a mild to severe sensorineural hearing loss in the right ear.  The physician added that "while causation of the hearing loss cannot be definitively assigned to one particular source, the results of our testing today are certainly consistent with prolonged exposure to noise while in the military service."

In November 2014, the Veteran was afforded another VA audiology examination.  The examiner noted that the Veteran entered active duty service with a pre-existing 45 decibels hearing loss at 4000 Hz in his left ear; that the Veteran had been treated for a right ear infection during active military service in October 1969; and that the Veteran's exit examination was completed via whispered voice testing.  According to the examiner, "while whispered voice tests are known to be insensitive to high frequency, noise induced hearing loss, they have a high degree of sensitivity for detecting mild hearing impairments."  The examiner also stated that "otitis media results in a conductive, temporary hearing loss and temporary middle-ear dysfunction."  The examiner then averred that the Veteran's right ear hearing loss was not related to service because the Veteran entered and exited active military service with normal hearing sensitivity for the right ear, and because the Veteran's current right ear hearing loss is sensorineural and not the result of a middle-ear infection.  The examiner then indicated that the Veteran's pre-existing left ear hearing loss was not aggravated by military service because a post-service hearing evaluation in August 1999 shows "no significant shift in hearing at 4000 Hz in the left ear since the induction examination."  

As noted in the introduction, in August 2017, the Board referred the issue of service connection for hearing loss for a VHA expert medical opinion, which was provided, in September 2017.  This was to provide the Veteran with every reasonable consideration of the claim and in accordance with the duty to assist.  The opinion was by a VA Chief of the ENT Section, Surgery Service at a VA Medical Center.  According to this physician, it is at least as likely as not that the Veteran's right ear hearing loss is related to his noise exposure during active duty service.  He added that the "lack of a documented post-exit audiogram in the right ear and reliance on a whispered-voice test is insufficient to reduce the possibility below 50 percent of noise induced hearing loss in the right ear."  With regard to the left ear, he gave the opinion that the Veteran's left ear hearing loss was less likely than not worsened due to noise exposure during active duty service.  This was based in concordance with the data summaries and that there was no compelling evidence for left sided hearing loss that was exacerbated by service.


Analysis

Right Ear

As for incurrence during service, there is no record of right ear hearing loss during service, however, there is no question that the Veteran was exposed to loud noise during service.  According to the September 2017 VHA medical expert (an ENT Section Chief), it is at least as like as not that the Veteran's current right ear hearing loss is related to his in-service noise exposure.  The Board finds this opinion, which was provided by an expert in the field of otolaryngology, and which is consistent with the August 2014 private physician's assessment, to be dispositive as to the nexus element of the claim; namely, that the Veteran's right ear sensorineural hearing loss is likely related to his in-service noise exposure.  Although VA audiology examiners  had earlier found the lack of complaints in STRs to medically weigh against the Veteran's claim (see March 2010 and November 2014 VA audiology examination reports), the VHA expert countered that the "lack of a documented post-exit audiogram in the right ear and reliance on a whispered-voice test is insufficient to reduce the possibility below 50 percent of noise induced hearing loss in the right ear."  The Board finds the VHA opinion to be more persuasive and of greater weight as it pertains to the right ear.

Thus, the nexus element of the right ear claim is at least in equipoise.  Therefore, when resolving reasonable doubt in the Veteran's favor, the Board finds that his right ear hearing loss is causally related to his noise exposure during active duty service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for right ear hearing loss is warranted.

Left Ear

As for the left ear, the Board observes that during his March 1968 pre-induction examination, left ear hearing loss was detected and noted on the examination report.  Testing results of 45 decibels at 4000 Hertz shows left ear hearing loss for VA purposes and hearing loss was expressly noted.  As left ear hearing loss was noted at entrance, the presumption of soundness does not apply with regard to this ear and this aspect of the claim is one of service aggravation.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (a veteran is entitled to the presumption of soundness under section 1111 when hearing loss is not shown to the level of severity set forth in 38 C.F.R. § 3.385).

As for aggravation of this pre-existing condition, while the Veteran was exposed to loud noise during his tour in Vietnam and generally in the course of his duties as a Crawl Tractor/heavy equipment operator, there is insufficient evidence of an increase in disability/worsening during service; i.e., no record of left ear complaints during service, and whispered voice testing of the left ear during the Veteran's December 1969 separation examination was 15/15.  

Moreover, according to a September 2017 VHA otolaryngologist, and a November 2014 VA audiology examiner, the Veteran's left ear hearing loss was not aggravated by service; and there is no medical opinion evidence to the contrary.  At this point the weight of the evidence is decidedly against the claim.

As for the Veteran's contention during his March 2014 Board Hearing that he "could have been bleeding from all orifices of my body, and I still would have said, I'm fine, I want to go home for Christmas," the Board observes that the Veteran did, in fact, admit to eye and back trouble during his December 1969 separation examination but, significantly, not hearing trouble.  The Board therefore finds this assertion, to the extent that it suggests that there was an increase in the Veteran's pre-existing left ear hearing loss, to be of no weight.

Moreover, while the private audiologist's April 2014 opinion added evidentiary weight to the nexus element for the right ear claim, it is not persuasive as to the nexus element of the left ear.  This is because, while in-service noise exposure is noted, the opinion is based on an inaccurate medical history for the left ear as there is no indication that the audiologist knew the left ear hearing loss preexisted service.  Thus, the expert medical opinion evidence finding no in-service aggravation is more probative as to the left ear.

Without sufficient evidence of an in-service increase in disability of left ear hearing loss, the presumption of aggravation does not apply.  See 38 C.F.R. § 3.306(a).  Thus, the Board accordingly finds that the preponderance of the evidence is against a finding of service aggravation.  As such, service connection for left ear hearing loss is not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


